Exhibit Contact:Anne Bugge (425) 951-1378 SONOSITE ANNOUNCES PLANS TO ACQUIRE CARDIODYNAMICS - A CARDIOVASCULAR DISEASE MANAGEMENT COMPANY Acquisition Adds Innovative, Non-Invasive Hemodynamic Monitoring Products and Disposable Sensors Expands SonoSite’s Sales Channel to Large Market for Cardiovascular Disease Management BOTHELL, WA – June 9, 2009– SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in hand-carried and point-of-care ultrasound, today announced that it has reached an agreement to acquire CardioDynamics International Corporation (Nasdaq:CDIC).Under the terms of the agreement, SonoSite will acquire CardioDynamics in exchange for $1.35 per share in cash.The aggregate transaction value will be approximately $10.0 million, or $12.3 million net of cash and debt. CardioDynamics reported revenues of $24.5 million in 2008.Its impedance cardiography (ICG) product line provides non-invasive assessment of cardiac output and other hemodynamic parameters in the physician’s office, outpatient clinic or hospital.This information allows physicians to assess and diagnose underlying cardiovascular disorders, customize and target treatment, monitor the effectiveness of prescribed medications and identify potential complications.The company’s latest generation product, the BioZ® Dx system, integrates ICG with electrocardiography (ECG), providing the ability to assess both mechanical and electrical cardiovascular function. “The acquisition of CardioDynamics is part of a strategic initiative that moves SonoSite forward toward our long-stated goal of adding clinical value and reducing healthcare system costs in cardiovascular disease management.CardioDynamics is the platform we will build upon to achieve this goal,” said Kevin M. Goodwin, SonoSite President and CEO. Mr.
